UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 09-8262


ROBERT   DALE    SMART,   a/k/a    Robert   Smart,   a/k/a   Robert   D.
Smart,

                   Petitioner – Appellant,

           v.

CECILIA REYNOLDS, Warden Kershaw Correctional Institution,

                   Respondent – Appellee.



                                  No. 10-6227


ROBERT   DALE    SMART,   a/k/a   Robert    Smart,   a/k/a   Robert   D.
Smart,

                   Petitioner – Appellant,

           v.

CECILIA REYNOLDS, Warden Kershaw Correctional Institution,

                   Respondent – Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Anderson.   G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-03918-GRA)


Submitted:      August 26, 2010                 Decided:     August 31, 2010
Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Dale Smart, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General; Alphonso Simon, Jr., OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Robert Dale Smart seeks

to appeal the district court’s order denying relief on his 28

U.S.C.    § 2254    (2006)       petition    and      the    court’s         order     denying

reconsideration.           The    district      court      referred          Smart’s    § 2254

petition      to    a     magistrate       judge      pursuant          to     28    U.S.C.A.

§ 636(b)(1)(B) (West 2006 & Supp. 2010).                        The magistrate judge

recommended that relief be denied and advised Smart that failure

to file timely and specific objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.

              The   timely        filing     of    specific         objections          to    a

magistrate      judge’s        recommendation         is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have       been    warned         of     the        consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Smart

has waived appellate review of the claims raised in his § 2254

petition by failing to file timely and specific objections after

receiving proper notice.

              Turning     to     Smart’s    appeal      of    the       district       court’s

order    denying        reconsideration,        the     order      is    not        appealable

unless    a   circuit      justice     of    judge      issues      a    certificate         of

appealability.          28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

                                            3
369   F.3d    363,       369   (4th   Cir.      2004).         A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006); Slack       v.    McDaniel,   529     U.S.    473,     484-85      (2000);   see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).                            We have

independently reviewed the record and conclude that Smart has

not made the requisite showing.

              Accordingly, we deny Smart’s pending motions, deny a

certificate    of    appealability,       and    dismiss       the    appeals.       We

dispense     with    oral      argument     because      the       facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                             DISMISSED




                                          4